Exhibit 10.3(e)

CRYOLIFE, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (this “Agreement”) dated as of the
             day of                 , 2016 is made and entered into by and
between CryoLife, Inc., a Florida corporation (“CryoLife” or the “Company”) and
William R. Matthews (the “Executive”).

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”), upon the recommendation of its
Compensation Committee, has determined that it is in the best interests of the
Company and its shareholders to enter into this Change of Control Agreement in
order to assure that the Company will have the continued dedication of
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control for the benefit of the stockholders.

3. The Board believes it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment both prior to and
following a Change in Control. These benefits will provide Executive with
enhanced financial security and incentive and encouragement to remain with the
Company notwithstanding the possibility of a Change in Control.

4. Certain capitalized terms used in the Agreement are as defined below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

  1.

CERTAIN DEFINITIONS.

(a)    “Effective Date” means the first date during the Change of Control Period
(as defined herein) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if the Executive’s employment with
the Company is Terminated by the Company without Cause or by Executive for Good
Reason (as such terms are defined herein) within the six (6) month period prior
to the date on which the Change of Control occurs and if such Change of Control
is consummated (such a Termination of employment, an “Anticipatory
Termination”), then for all purposes of this Agreement the “Effective Date”
means the date immediately prior to the date of such Termination of employment.

(b)    “Change of Control Period” means the period commencing on the date hereof
and ending on December 31 of the year above; provided, however, that, commencing
on December 31 of the year above, and each one-year anniversary of such date
(such date and each such one-year anniversary thereof, the “Renewal Date”)
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate one (1) year from such Renewal Date,
unless, at least thirty (30) days prior to the next Renewal Date, the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended.

 

1



--------------------------------------------------------------------------------

(c)    “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.

(d)    “Change of Control” means a change in the ownership or effective control
of, or in the ownership of a substantial portion of the assets of, the Company,
as described in paragraphs (i) through (iii) below.

(i)    Change in Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (within the meaning of paragraph (iv)), other than a group of
which Executive is a member, acquires ownership of the Company stock that,
together with the Company stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company.

(A)    If any one person or more than one person acting as a group (within the
meaning of paragraph (iv)), other than a group of which Executive is a member,
is considered to own more than 50% of the total voting power of the stock of the
Company, the acquisition of additional the Company stock by such person or
persons shall not be considered to cause a change in the ownership of the
Company or to cause a change in the effective control of the Company (within the
meaning of paragraph (ii) below).

(B)    An increase in the percentage of the Company stock owned by any one
person, or persons acting as a group (within the meaning of paragraph (iv)), as
a result of a transaction in which the Company acquires its stock in exchange
for property, shall be treated as an acquisition of stock for purposes of this
paragraph (i).

(C)    Except as provided in (B) above, the provisions of this paragraph
(i) shall apply only to the transfer or issuance of the Company stock if such
stock remains outstanding after such transfer or issuance.

(ii)   Change in Effective Control of the Company.

(A)    A change in the effective control of the Company shall occur on the date
that either of (1) or (2) below occurs:

(1)    Any one person, or more than one person acting as a group (within the
meaning of paragraph (iv)), other than a group of which Executive is a member,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company (the provisions of Sections l(d)(i) (B) and (C) above shall apply
equally to this Section l(d)(ii)(A)(l); or

(2)    A majority of the members of the Company Board of Directors are replaced
during any twelve (12) month period by Directors whose appointment or election
is not endorsed by a majority of the Board of Directors prior to the date of the
appointment or election.

(B)    A change in effective control of the Company also may occur with respect
to any transaction in which either of the Company or the other entity involved
in a transaction described in paragraph (iii) experiences a Change of Control
event described in paragraphs (i) or (iii).

(C)    If any one person, or more than one person acting as a group (within the
meaning of paragraph (iv)), is considered to effectively control the Company
(within the meaning of this paragraph (ii)), the acquisition of additional
control of the Company by the same person or persons shall not be considered to
cause a change in the effective control of the Company (or to cause a change in
the ownership of the Company within the meaning of paragraph (i)).

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the

 

2



--------------------------------------------------------------------------------

ownership of a substantial portion of the Company’s assets shall occur on the
date that any one person, or more than one person acting as a group (within the
meaning of paragraph (iv)), other than a group of which Executive is a member,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value (within the meaning of
paragraph (iii)(B)) equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions.

(A)    A transfer of the Company’s assets shall not be treated as a change in
the ownership of such assets if the assets are transferred to one or more of the
following:

(1)    A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to Company stock;

(2)    An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

(3)    A person, or more than one person acting as a group (within the meaning
of paragraph (iv)) that owns, directly or indirectly, 50% or more of the total
value or voting power of all of the outstanding stock of the Company; or

(4)    An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii)(A)(3).

For purposes of this paragraph (iii)(A), and except as otherwise provided
herein, a person’s status is determined immediately after the transfer of
assets.

(B)    For purposes of this paragraph (iii), gross fair market value means the
value of all the Company assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

(iv)  For purposes of this Section 1(d), persons shall be considered to be
acting as a group if they are owners of an entity that enters into a merger,
consolidation, purchase, or acquisition of assets, or similar business
transaction with the Company. If a person, including an entity shareholder, owns
stock in the Company and another entity with which the Company enters into a
merger, consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only to the extent of the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons shall not be
considered to be acting as a group solely because they purchase or own stock of
the Company at the same time, or as a result of the same public offering of the
Company’s stock.

(v)  Under no circumstances shall the reincorporation of the Company in a
different state, or any action or inaction taken in furtherance thereof,
constitute a Change of Control under this Agreement, including but not limited
to efforts to end incorporation in the current state of incorporation or
alterations to equity that facilitate such an event.

(e)    Terminate or Termination means a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended.

 

  2.

EMPLOYMENT.

Executive and the Company acknowledge that the employment of the Executive by
the Company is “at will,” and Executive shall have no rights under this
Agreement unless Executive is Terminated by the Company without Cause or by the
Executive with Good Reason during the period commencing on the Effective Date
and

 

3



--------------------------------------------------------------------------------

ending on the second first anniversary of such date.

 

  3.

TERMS OF AT WILL EMPLOYMENT.

The terms of Executive’s at will employment, as recorded in the Employee
Proprietary Information Agreement executed by the Executive and the Company, are
incorporated herein.

 

  4.

TERMINATION OF EMPLOYMENT.

(a)     For purposes of this Agreement, “Cause” shall mean:

(i) an act of fraud, embezzlement, theft or any other material violation of law
that occurs during or in the course of the Executive’s employment with the
Company;

(ii) intentional or grossly negligent damage by Executive to the Company’s
assets;

(iii) intentional or grossly negligent disclosure by Executive of the Company’s
confidential information contrary to the Company policies;

(iv) material breach of the Executive’s obligations under this Agreement or any
other Agreement with the Company;

(v) engagement by the Executive in any activity which would constitute a breach
of the Executive’s duty of loyalty or of the Executive’s assigned duties;

(vi) breach by the Executive of any of the company’s policies and procedures;

(vii)   the willful and continued failure by Executive to perform the
Executive’s assigned duties (other than as a result of incapacity due to
physical or mental illness); or

(viii) willful conduct by the Executive that is demonstrably and materially
injurious to the Company, monetarily or otherwise.

(b)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
assignment to the Executive, without the Executive’s consent, of any duties
materially inconsistent with the Executive’s position (including changes in
status, offices, or titles and any change in the Executive’s reporting
requirements that would cause Executive to report to an Executive who is junior
in seniority to the employee to whom Executive reports), authority, duties or
responsibilities, determined as of the later of the date of this Agreement or
the date of any modification to Executive’s position (including status, offices,
titles and reporting requirements, as described above), authority, duties or
responsibilities that is agreed to by Executive, or any other action by the
Company that results in a material diminution in such position, authority,
duties, responsibilities or Executive’s aggregate compensation, excluding for
this purpose an isolated, insubstantial and inadvertent action taken in good
faith and which is remedied by the Company within thirty (30) days after receipt
of notice thereof given by the Executive (each of these an “Event” for purposes
of this Section 4(b)). Executive must notify the Company of any Event that
constitutes Good Reason within ninety (90) days following Executive’s knowledge
of the existence of such Event or such Event shall not constitute Good Reason
under this Agreement.

(c)    Notice of Termination. Any Termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specifies the termination
date (which date

 

4



--------------------------------------------------------------------------------

shall not be more than thirty (30) days after the giving of such notice;
provided, however, if Executive is terminating for Good Reason such date shall
not be less than thirty (30) nor more than forty-five (45) days after giving of
such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(d)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination, or any later date specified therein, as the case may
be. The Company and the Executive shall take all steps necessary (including with
regard to any post-Termination services by the Executive) to ensure that any
Termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which the separation from service
takes place shall be the “Date of Termination.”

(e)      Covenants Necessary to the Company’s Business. The covenants recorded
in the Employee Proprietary Information Agreement executed by the Executive and
the Company are incorporated herein, including but not limited to the covenant
not to compete, the covenant regarding customer solicitation and interference,
and the covenant regarding solicitation of employees. Officer covenants and
agrees that the payment of any Severance Payment (as defined in Section 5(e)
below) shall be subject to and expressly conditioned upon Officer’s compliance
with the covenants set forth in the Employee Proprietary Information Agreement,
which have been incorporated herein. Should Officer fail to comply with these
covenants, the Company shall not be required to make the Severance Payment (or
any portion of the Severance Payment that remains unpaid), and the Officer shall
be required to repay any portion of the Severance Payment that the Officer has
already received from the Company.

 

  5.

OBLIGATIONS OF THE COMPANY UPON TERMINATION.

(a)    If, during the two (2) year period commencing on the Effective Date and
ending on the second anniversary of the Effective Date, (i) the Company shall
Terminate the Executive’s employment without Cause, or (ii) the Executive shall
Terminate employment for Good Reason, then the Company shall pay to Executive
the Severance Payment (defined below).

(b)    Severance Payment. The “Severance Payment” shall be an amount equal to
one and one-half (1 1⁄2) times the aggregate of Executive’s base salary as of
the Date of Termination and cash bonus compensation for the year in which the
Termination of employment occurs. For purposes of determining Executive’s cash
bonus compensation for purposes of this Section 5(b), if the Date of Termination
occurs before the awarding of bonuses for the year in which the Date of
Termination occurs, the cash bonus compensation component of the Severance
Payment shall be computed based on Executive’s most recent awarded cash bonus.
Cash bonus compensation shall include only the Annual Bonus paid in cash and
shall specifically exclude the value of any non-cash bonuses, such as options or
restricted stock. For the sake of clarification, all cash paid in payment of all
or a portion of the bonus pursuant to the Company’s 2007 Executive Incentive
Plan or any successor thereto shall be bonus compensation for purposes of this
Agreement for the year in which paid or issued. The Severance Payment shall be
payable to Executive as follows:

(i)  Except for the group health plan benefits payments or as otherwise provided
herein, the Severance Payment, if any is due hereunder, shall be paid to
Executive in a lump sum not later than thirty (30) days following Executive’s
Date of Termination, unless the Termination is an Anticipatory Termination.

(ii)  In the event of an Anticipatory Termination, the Severance Payment, except
for the group health plan benefits payments, shall be paid to Executive in a
lump sum not later than thirty (30) days following the date of the Change of
Control.

(iii) Notwithstanding the foregoing, if any amount paid pursuant to this
Section 5(b) is deferred

 

5



--------------------------------------------------------------------------------

compensation within the meaning of Section 409A of the Code and as of the Date
of Termination Executive is a Specified Employee, amounts that would otherwise
be payable during the six-month period immediately following the Date of
Termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code, on
the first business day after the date that is six months following Executive’s
“separation from service” within the meaning of Section 409A of the Code (the
“Delayed Payment Date”). As used in this Agreement, the term “Specified
Employee” means a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”). By way of
clarification, “specified employee” means a “key employee” (as defined in
Section 416(i) of the Code, disregarding Section 416(i)(5) of the Code) of the
Company. Executive shall be treated as a key employee if the Executive meets the
requirement of Section 416(i)(l)(A)(i), (ii), or (iii) at any time during the
twelve (12) month period ending on an “identification date.” For purposes of any
“Specified Employee” determination hereunder, the “identification date” shall
mean the last day of each calendar year.

(c)    Medical Coverage. In addition, group health plan coverage for the
Executive and covered dependents, with the same contribution by the Executive,
will be provided as part of the Severance Payment for the lesser of eighteen
(18) months following the Date of Termination or until the Executive is provided
comparable benefits by another employer.

(d)    Separation Agreement and Release of Claims. The receipt of any Severance
Payment pursuant to this Agreement will be subject to the Executive signing and
not revoking a separation agreement and release of claims in a form provided by
the Company (the “Release”), which may include restatements of covenants
contained in the Employee Proprietary Information Agreement among others, and
provided that such Release becomes effective and irrevocable no later than sixty
(60) days following the termination date (such deadline, the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline, Executive will forfeit any rights to severance under this
Agreement. In no event will any Severance Payment be paid or provided until the
Release becomes effective and irrevocable. Except as required by
Section 5(b)(iii), any Severance Payment that would have been made to Executive
prior to the Release becoming effective and irrevocable but for the preceding
sentence will be paid to Executive on the first regularly scheduled Company
payroll date following the date the Release becomes effective and irrevocable,
and any remaining payments will be made as provided in the Agreement.

 

  6.

FULL SETTLEMENT.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not the Executive obtains other employment. The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the may reasonably incur as a result of any contest by the Company or
Executive with respect to liability under or the interpretation of the validity
or enforceability of, any provision of this Agreement, but only in the event and
to the extent that (i) the Executive receives a final, non-appealable judgment
in his favor in any such action or receives a final judgment in his favor that
has not been appealed by the Company within thirty (30) days of the date of the
judgment; or (ii) the parties agree to dismiss any such action upon the
Company’s payment of the sums allegedly due the Executive or performance of the
covenants by the Company allegedly breached by it.

 

  7.

PAYMENT CUT-BACK.

(a)    Notwithstanding anything to the contrary contained herein, the Company
will not pay to Executive any excise tax gross up pursuant to this Agreement or
any other agreement between Executive and the Company. Further notwithstanding
anything to the contrary contained herein, the Company shall reduce any payment
contingent on a Change of Control pursuant to any plan, agreement, or
arrangement of the Company that would be considered in determining whether a
“parachute payment” (as defined in Section 280G (“Section 280G”) of the Code),
has occurred (“Change of Control Severance Payment”) to 2.99 times Employee’s
average compensation, as indicated on such Employee’s Form W-2, for the five
(5) years ending immediately prior to the

 

6



--------------------------------------------------------------------------------

year containing the date of the Change of Control (the “Safe Harbor Amount”) if,
and only if, reducing the Change of Control Severance Payment would provide
Executive with a greater net after-tax Change of Control Severance Payment than
would be the case if no such reduction took place. The Safe Harbor Amount, as
defined herein, is an amount expressed in present value which maximizes the
aggregate present value of the Change of Control Severance Payment without
causing the Change of Control Severance Payment to be subject to the excise tax
under Section 4999 (and related Section 280G) of the Code (the “Excise Tax”),
determined in accordance with Section 280G(d)(4). Any reduction in the Change of
Control Severance Payment shall be implemented in accordance with Section 7(b).

(b)    (i) Any reduction in payments pursuant to Section 7(a) shall apply so as
to minimize the amount of compensation that is reduced (i.e., it applies to
payments that to the greatest extent represent parachute payments), provided,
however, no reduction shall be applied to an amount that constitutes a deferral
of compensation under Section 409A except for amounts that have become payable
at the time of the reduction and as to which the reduction will not result in a
non-reduction in a corresponding amount that is a deferral of compensation under
Section 409A that is not currently payable.

(ii) For purposes of determining whether the Change of Control Severance Payment
will be subject to the Excise Tax and the amount of such Excise Tax:

(A)    The Change of Control Severance Payment shall be treated as a “parachute
payment” within the meaning of Section 280G(b)(2), and if it is an “excess
parachute payment” within the meaning of Section 280G(b)(l), it shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company
and reasonably acceptable to Executive, the Change of Control Severance Payment
(in whole or in part) does not constitute a parachute payment, or such excess
parachute payment (in whole or in part) represents reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) in excess of
the base amount within the meaning of Section 280G(b)(3) or are otherwise not
subject to the Excise Tax.

(B)    The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4).

(iii) For purposes of determining reductions in compensation pursuant to this
Section 7(b), if any, Executive will be deemed (A) to pay federal income taxes
at the applicable rates of federal income taxation for the calendar year in
which the compensation would be payable; and (B) to pay any applicable state and
local income taxes at the applicable rates of taxation for the calendar year in
which the compensation would be payable, taking into account any effect on
federal income taxes from payment of state and local income taxes. Compensation
will be adjusted not later than the applicable deadline under Section 409A to
provide for accurate payments under the cut-back provision of this Section 7(b),
but after any such deadline no further adjustment will be made if it would
result in a tax penalty under Section 409A.

(c)    Furthermore, notwithstanding anything in this Agreement to the contrary,
aggregate Severance Payments, separation payments and/or similar payments made
to Executive pursuant to this Agreement and otherwise shall be limited to the
equivalent of Executive’s salary paid during the three (3) completed fiscal
years ended prior to the Date of Termination, including any bonuses and
guaranteed benefits paid during those years.

 

  8.

    CONFIDENTIAL INFORMATION.

The Executive and the Company will also be parties to one or more separate
agreements respecting confidential information, trade secrets, inventions and
non-competition, including but not limited to the Employee Proprietary
Information Agreement, (collectively, the “IP Agreements”). The parties agree
that the IP Agreements shall not be superseded or terminated by this Agreement
and shall survive any termination of this Agreement; provided, however, that to
the extent that there is any conflict or overlap between the provisions of this
Agreement

 

7



--------------------------------------------------------------------------------

and any of the IP Agreements, those provisions that provide the Company with the
greatest rights and protections shall control.

 

  9.

SUCCESSORS.

(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “the Company” shall mean CryoLife as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

  10.

COMPLIANCE WITH SECTION 409A.

(a)     This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder.

(b)    The Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with Section 409A of the Code.

(c)    The Company makes no representation or warranty as to the tax effect of
any of the preceding provisions, and the provisions of this Agreement shall not
be construed as a guarantee by the Company of any particular tax effect to
Executive under this Agreement. The Company shall not be liable to Executive or
any other person for any payment made under this Agreement which is determined
to result in the imposition of an excise tax, penalty or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A of the
Code.

 

  11.

MISCELLANEOUS.

(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws. Both the Executive and the Company expressly consent to the exclusive
venue of and personal jurisdiction within the state and federal courts located
in Georgia for any lawsuit arising from or related to this Agreement

(b)    The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(c)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery (which shall include delivery via Federal
Express or UPS) to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

8



--------------------------------------------------------------------------------

If to the Executive:

William R. Matthews

801 Brixton Circle

Simpsonville,SC 29681

 

If to the Company:

CryoLife, Inc.

1655 Roberts Boulevard, N.W

Kennesaw, GA 30144

Attention: Chief Executive Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d)    If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to any other person or circumstance shall not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it valid, enforceable and
legal; provided, however, if the provision so held to be invalid, unenforceable
or otherwise illegal cannot be reformed so as to be valid and enforceable, then
it shall be severed from, and shall not affect the enforceability of, the
remaining provisions of the Agreement.

(e)    The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(f)    This Agreement supersedes any Change of Control Agreements previously
entered into by and between Executive and Company and, along with the Employee
Proprietary Information Agreements and other agreements noted herein, embodies
the entire agreement between the parties with respect to the subject matter
addressed herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

   

 

    William R. Matthews     CRYOLIFE, INC.     By:      

 

      J. Patrick Mackin       Chairman, President and CEO

 

9